Citation Nr: 1505315	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-32 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In May 2013, the Board remanded the Veteran's claim for additional development.  The directed development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a video conference hearing before the Board in December 2014.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's left eye disability is not attributable to his active military service.


CONCLUSION OF LAW

Criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2014 Board hearing, the VLJ addressed the criteria for service connection and suggested that a medical opinion would help the Veteran's claim.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

An etiological opinion was obtained for the left eye disability in September 2013 (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  The VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the Veteran objected to the adequacy of an examination conducted in October 2011 for the purposes of evaluating a right eye disability.  However, the 2011 examination was not conducted to obtain an etiological opinion with the regard to the left eye and neither the Veteran nor his representative has objected to the adequacy of the subsequent medical opinion obtained in 2013.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

In April 2009, the Veteran filed a claim seeking service connection for a left eye disability.  The Veteran submitted statements and testimony alleging that he sustained an injury to his left eye during service which he believed resulted eventually in a permanent left eye disability.  He explained in his notice of disagreement that during a classroom training during service he was using electrical leads to check high power voltage and accidentally touched the high voltage to the ground which created sparks which flew into his face and injured both eyes.  

For historical purposes, the Veteran's claim for service connection for a left eye disability was denied in an August 2009 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served part of his active duty during a period of war, he does not allege that the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b).

A review of the Veteran's service treatment reports (STRs) reflects treatment for a right eye injury during service.  In July 1963, the Veteran was noted to have sustained a suspected burn of the cornea which was later indicated to be a cigarette burn.  The Veteran was treated for the right eye on several occasions during July 1963.  A slit lamp eye examination conducted in April 1965 indicates that the Veteran had a corneal scar of the right eye.  No reference to a left eye injury was included in the STRs.  The Veteran's October 1966 separation examination revealed a normal clinical evaluation of the Veteran's eyes and no defects of the left eye were included in the report.  The Veteran specifically denied eye trouble on a report of medical history form prepared in conjunction with the separation examination.      

Post-service treatment reports reflect that in July 2005, the Veteran was seen at an urgent care clinic for a report of a red left eye for three weeks.  He was assessed with left episcleritis.  He was seen for a follow-up appointment five days later which indicates that the Veteran was improving with the use of Tobradex.  The Veteran was again seen for a follow-up for left episcleritis with visual distortion in September 2006.  He was assessed with a history of mild left episcleritis which was resolved with residual visual distortion.  In December 2006, H. Rundle, M.D., noted that the Veteran had a past history of a broken blood vessel in his left eye and he was evaluated for a dark spot on the left eye.  The Veteran was assessed with a macular scar of the left eye, post hemorrhage.  At a private eye examination dated May 2009, the Veteran was noted to have macular damage of the left eye.  The examination indicates that the Veteran sustained a hole to the left eye in 2007 and had a blur below the center of his visual field.  He was noted to be at high risk for glaucoma in the left eye.  VA treatment records reflect that the Veteran was assessed with a subretinal macular scar of the left eye with good vision in June 2010.   

Associated with the claims file is a statement from a VA physician dated in August 2010.  The physician indicated that the Veteran had a left eye retinal macular scar and was being followed closely for the possibility of developing glaucoma based on the optic appearance of the nerves in both eyes.  He was noted to have a defect on visual field examination which was likely due to macular scar.  

At a VA examination dated in October 2011, the Veteran was noted to have a macular scar of the left eye which was diagnosed in 2008.  

At a VA examination dated in September 2013, the examiner reviewed the Veteran's claims file, contentions, and relevant medical history and opined that it is less likely than not that the left eye macular scar was related to service.  The examiner's rationale was that the STRs documented only an injury to the right eye. Moreover, the post-service treatment records dated in 2008 noted that the Veteran sustained a macular hole of the left eye in 2007 indicating that an injury to the left eye occurred in 2007 and therefore, the Veteran's left eye condition did not have its onset during service and is not service-related.

At a video conference hearing before the Board, the Veteran testified that he sustained an injury to his left eye during service.  He indicated that he was in school at a Navy base and while in a class studying to be a radar aviation technician, he touched two electrical leads tougher which resulted in a spark which blew up into his face and got into his eyes.  He reported that he sought treatment for his eyes at the dispensary and after a few days a piece of metal was removed from his right eye.  The Veteran testified that he later found out that he had a scar on his left eye due to the flash burn.  He stated that his left healed quickly and his right eye also healed after the metal was removed from his eye.  He reported that his eyes stabilized thereafter until his left macular scar started bleeding which caused a distortion in his vision.  He indicated that while his STRs indicated that he sustained a cigarette burn to the right eye, this injury resulted from the accident during his radar aviation class.  He also testified that while a slit lamp examination in service revealed a corneal scar of the right eye only, the left eye was not tested.  

In this case, the evidence confirms that the Veteran currently has a diagnosis of a left eye disability, specifically a macular scar of the left eye.  The issue then becomes whether the left eye disability is the result of the Veteran's military service. 

Unfortunately, there is no competent evidence that suggests the left eye disability either began during or was otherwise caused by his military service.  Service treatment records do not describe any problems with the left eye while the Veteran was in service, and his separation physical makes no mention of any left eye  problems, finding the Veteran's eyes to be normal.  Moreover, the Veteran specifically denied trouble with his eyes on a report of medical history form prepared in conjunction with his separation examination.  The only medical opinion of record concluded that it was less likely than not that the left eye macular scar was related to service.  The Veteran has testified at a Board hearing that his left eye was injured in the same incident as his right eye, but even accepting that the left eye was injured initially, the Veteran conceded that it healed and became asymptomatic for approximately 50 years thereafter.  Yet, even if the Veteran's left eye was watery following the in-service incident, there is no competent indication that such an incident was what caused the Veteran's macular scarring.   The Veteran is simply not competent to identify a medically complex issue involving the interior of the eye which is not visible using the naked eye.

Yet, as noted above in greater detail, the examiner reviewed the claims file, and was familiar with the Veteran's contentions.  However, he noted that the macular scar was not diagnosed for decades after service, and noted that the service treatment records did not describe left eye treatment or problems in service.  As such, the examiner concluded that it was less likely than not that the left eye macular scaring was the result of the Veteran's military service.  This opinion was supported by a rationale that was grounded in the evidence of record, and it has not been questioned or undermined by any other medical opinion of record. 

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's left eye disability and his period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his left eye macular scar is related to his period of service.

Although the Veteran contends that he has a left eye disability related to his active service, specifically to an injury sustained during service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

The Veteran's opinion is not competent to provide the requisite etiology of the current left macular scar, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of the left macular scar.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his current left eye disability and his military service. 

Therefore, the lay statements regarding the Veteran's left macular scar being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's left eye disability resulted from his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

ORDER

Service connection for a left eye disability is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


